Exhibit 10.4

EXECUTION VERSION

INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT

by and between

AIR PRODUCTS AND CHEMICALS, INC.

and

VERSUM MATERIALS U.S., LLC

Dated as of September 29, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I    DEFINITIONS AND INTERPRETATION    Section 1.1   Definitions      5
   Section 1.2   References; Interpretation      9    Article II    GRANTS OF
RIGHTS    Section 2.1   License to Versum of Air Products Licensed IP      9   
Section 2.2   Licenses to Air Products of Versum Licensed IP      10   
Section 2.3   By-Products, Impurities and Intermediates      10    Section 2.4  
Reservation of Rights      10    Section 2.5   Third Party Rights      11   
Article III    PROSECUTION AND MAINTENANCE; OWNERSHIP    Section 3.1  
Responsibility and Cooperation      11    Section 3.2   Failure to Prosecute or
Maintain      11    Section 3.3   Sale of Licensed Patents by Licensor      12
   Section 3.4   Ownership      13    Section 3.5   No Additional Obligations   
  13    Article IV    ENFORCEMENT    Section 4.1   Notification      13   
Section 4.2   Defense and Enforcement      13    Section 4.3   Cooperation     
14    Section 4.4   Settlements      14    Section 4.5   Costs, Expenses, and
Damages      14    Article V    DISCLAIMERS; LIMITATIONS OF LIABILITY; OTHER
COVENANTS    Section 5.1   Disclaimer      14    Section 5.2   Limitations on
Liability      15    Section 5.3   Compliance      15   

 

2



--------------------------------------------------------------------------------

Article VI CONFIDENTIALITY Section 6.1   Disclosure and Use Restrictions    15
Section 6.2   Notification by the Receiving Party    16 Section 6.3   Air
Products Licensed Engineering and Process Standards and Policies    16 Section
6.4   Transfer of Know-How    17 Section 6.5   Survival    17 Article VII TERM
Section 7.1   Term    17 Section 7.2   Termination of Licenses to the Air
Products Licensed Engineering Process Standards and Policies for Change of
Control    17 Article VIII MISCELLANEOUS Section 8.1   Amendment    18 Section
8.2   Waiver    18 Section 8.3   Complete Agreement    18 Section 8.4  
Assignment    18 Section 8.5   Severability    19 Section 8.6   Notices    19
Section 8.7   Governing Law    20 Section 8.8   Dispute Resolution    20 Section
8.9   Bankruptcy    20 Section 8.10   Title and Headings    20 Section 8.11  
Counterparts    20 Section 8.12   Expenses    20 Section 8.13   Parties in
Interest    21 Section 8.14   Construction    21 Section 8.15   Relationship of
the Parties    21

List of Schedules    Schedule A    Air Products’ Licensed Patents Schedule B   
Air Products’ Engineering Standards Schedule C    Air Products’ EH&S Standards

 

3



--------------------------------------------------------------------------------

Schedule D    Versum Licensed Patents Schedule E    Versum Field of Use Schedule
F    Versum Megasys Know-How and Process Information

 

4



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT

This INTELLECTUAL PROPERTY CROSS LICENSE AGREEMENT (this “Agreement”), dated as
of September 29, 2016 (the “Effective Date”), is entered into by and between Air
Products and Chemicals, Inc. (“Air Products”), a Delaware corporation with an
address at 7201 Hamilton Boulevard, Allentown, Pennsylvania 18195, U.S.A., and
Versum Materials U.S., LLC (“Versum”), a limited liability company organized
under the laws of the State of Delaware with an address at 7201 Hamilton
Boulevard, Allentown, Pennsylvania 18195, U.S.A. (both Air Products and Versum,
a “Party” and collectively, the “Parties”).

RECITALS

WHEREAS, the Parties and certain of their Affiliates will enter into that
certain Separation Agreement, to be dated September 29, 2016, (the “Separation
Agreement”); and

WHEREAS, Air Products has rights to certain Intellectual Property that is
necessary or useful with respect to the Versum Business (as defined in the
Separation Agreement), and Versum has rights to certain Intellectual Property
that is necessary or useful with respect to Air Products’ retained businesses,
and, in contemplation of the Separation Agreement, Air Products wishes to grant
to Versum, and Versum wishes to grant to Air Products, a license to certain of
such Intellectual Property, in each case as and to the extent set forth herein,
such licenses to become effective as of the effective date of the Separation
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. Capitalized terms used in this Agreement, including any
Appendices and Schedules hereto, shall have the meanings ascribed to such terms
in this Agreement, including as specified in this Section 1.1.

(a) “Action” shall mean any demand, action, claim, suit, countersuit,
arbitration, inquiry, subpoena, case, litigation, proceeding or investigation
(whether civil, criminal, administrative or investigative) by or before any
court or grand jury, any Governmental Entity or any arbitration or mediation
tribunal.

(b) “Affiliate” shall mean, when used with respect to a specified Person, a
Person and at a point in, or with respect to a period of, time, a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person at such
point in or during such period of time. For the purposes of this definition,
“control”, when used with respect to any specified Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise. It
is expressly agreed that Versum and its Subsidiaries shall not be deemed
Affiliates of Air Products or any of its Affiliates.

 

5



--------------------------------------------------------------------------------

(c) “Air Products Licensed Engineering and Process Standards and Policies”
means, collectively, (i) Air Products Licensed Engineering Standards, and
(ii) the Air Products Licensed EH&S Standards.

(d) “Air Products Licensed EH&S Standards” means the Air Products Environmental,
Health, and Safety Standards, including training materials, to the extent set
forth in Schedule C. Once Versum adopts its own standard or policy in accordance
with Section 2.1(b), such standard or policy would be owned by Versum and not
constitute Air Products Licensed EHS Standards under the terms of this
Agreement.

(e) “Air Products Licensed Engineering Standards” means the standards,
protocols, process design methods (PDMs), training materials processes, and
policies, including the engineering guidelines which consist of that library of
“how-to” guides for designing, constructing, maintaining, and operating
equipment and facilities, each only to the extent documented in documents set
forth in Schedule B. Once Versum adopts its own standard or policy in accordance
with Section 2.1(b), such standard or policy would be owned by Versum and not
constitute Air Products Licensed Engineering Standards under the terms of this
Agreement.

(f) “Air Products Licensed IP” means the Air Products Licensed Patents, the Air
Products Licensed Engineering and Process Standards and Policies, and the Air
Products Licensed Engineering Models and Databases.

(g) “Air Products Licensed Patents” means the Patents and Patent Applications
owned by Air Products and licensed to Versum hereunder that are set forth on
Schedule A, including any foreign equivalents, continuations,
continuation-in-parts, divisionals and reissues thereof.

(h) “Business Day” means any day other than Saturday or Sunday and any other day
on which commercial banking institutions located in New York, New York are
required, or authorized by Law, to remain closed.

(i) “Change of Control” means (i) the direct or indirect acquisition, by any
Person or group of Persons acting in concert, whether by merger, reorganization,
consolidation, sale, operation of law or otherwise, in one transaction or any
related series of transactions, of control of such Party or (ii) the sale,
transfer or disposition by such Party, in one transaction or any related series
of transactions, of all or substantially all of such Party’s assets, in each
case other than to a Subsidiary of such Party (but only for so long as such
Subsidiary remains a Subsidiary of such Party). For the purposes of this
definition, “control” shall have the meaning ascribed to such term in the
definition of “Affiliate” herein.

(j) “Confidential Technical Information” means all Know-How licensed or
disclosed by either Party hereunder, whether in written or other tangible or
intangible form, including any such information known by either party as a
result of the parties being a single entity prior to the Separation Agreement.
Disclosure of Confidential Technical

 

6



--------------------------------------------------------------------------------

Information by one Party (“Disclosing Party”) to the other Party (“Recipient”)
hereunder shall be subject to the terms of this Agreement (including Article
VI). “Confidential Technical Information” shall also include any physical or
tangible items embodying or including any Confidential Technical Information.
Notwithstanding the foregoing, Confidential Technical Information shall not
include any information which:

(i) is publicly known prior to the Effective Date; or

(ii) becomes publicly known through no fault of the Recipient or as permitted
under this Agreement;

(iii) is or has been disclosed to the Recipient by a Third Party who has a
lawful right to disclose the information, except to the extent covered by an
obligation of confidentiality or restricted use to the Third Party; or

(iv) is independently developed by or for the Recipient without use of
Confidential Technical Information for which the party is deemed a Recipient
under this Agreement; provided that: (i) technical information or know-how shall
not be deemed to be within the foregoing exceptions merely because it is
embraced by more general knowledge in the public domain or in the Recipient’s
possession; and (ii) no combination of features shall be deemed to be within the
foregoing exceptions merely because individual features are in the public domain
or in the Recipient’s possession, unless the combination itself and its
principle of operations are in the public domain or in the Recipient’s
possession.

(k) “Governmental Entity” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission, department, board, bureau or court, whether domestic,
foreign, multinational, or supranational exercising executive, legislative,
judicial, regulatory, self-regulatory or administrative functions of or
pertaining to government and any executive official thereof.

(l) “Know-How” means trade secrets and all other confidential or proprietary
information, know-how, inventions, processes, formulae, training materials and
manuals, models and methodologies.

(m) “Law” shall mean any applicable U.S. or non-U.S. federal, national,
supranational, state, provincial, local or similar statute, law, ordinance,
regulation, rule, code, income tax treaty, order, requirement or rule of law
(including common law) or other binding directives promulgated, issued, entered
into or taken by any Governmental Entity.

(n) “Licensed IP” means the Versum Licensed IP, with respect to the licenses to
Air Products hereunder, and the Air Products Licensed IP, with respect to the
licenses to Versum hereunder.

(o) “Licensee” means each of Versum, with respect to the Air Products Licensed
IP, and Air Products, with respect to the Versum Licensed Patents.

 

7



--------------------------------------------------------------------------------

(p) “Licensor” means Versum with respect to the Versum Licensed IP and Air
Products with respect to the Air Products Licensed IP.

(q) “Patents” means patents and patent applications, and any and all related
national or international counterparts thereto, including any divisionals,
continuations, continuations-in-part, reissues, reexaminations, substitutions
and extensions there.

(r) “Patent Challenge” means any direct or indirect (including by supporting an
Action brought by another Person) challenge to the validity, patentability,
enforceability, non-infringement or ownership of any Patent, including any such
(i) court challenge (including any such declaratory judgment action), or
(ii) activity or proceeding before a patent office or other Governmental Entity
or registrar, including any reissue, reexamination, pre-grant review, post-grant
review, opposition or similar proceeding.

(s) “Person” shall mean any natural person, firm, individual, corporation,
business trust, joint venture, association, bank, land trust, trust company,
company, limited liability company, partnership, or other organization or
entity, whether incorporated or unincorporated, or any Governmental Entity.

(t) “Subsidiary” shall mean with respect to any Person (i) a corporation, fifty
percent (50%) or more of the voting or capital stock of which is, as of the time
in question, directly or indirectly owned by such Person and (ii) any other
Person in which such Person, directly or indirectly, owns fifty percent (50%) or
more of the equity or economic interest thereof or has the power to elect or
direct the election of fifty percent (50%) or more of the members of the
governing body of such entity. It is expressly agreed that Versum and its
Subsidiaries shall not be deemed Subsidiaries of Air Products or any of its
Affiliates.

(u) “Third Party” means any Person other than Air Products, Versum, and their
respective Affiliates.

(v) “Valid Claim” means a claim of an issued and unexpired Patent that (i) has
not been revoked or held unenforceable or invalid by a decision of a court or
other Governmental Entity of competent jurisdiction from which no appeal can be
taken or has been taken within the time allowed for appeal and (ii) has not been
abandoned, disclaimed, denied, or admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise in such country.

(w) “Versum Assets” means any plant, office or facility owned or operated by or
for Versum.

(x) “Versum Field of Use” means the licensed field of use as set out in Schedule
E.

(y) “Versum Licensed IP” means the Megasys Know-How and process information set
out in Schedule F and the Versum Licensed Patents.

(z) “Versum Licensed Patents” means the Patents and Patent Applications owned by
Versum and licensed to Air Products hereunder that are set forth on Schedule D,
including any foreign equivalents, continuations, continuation-in-parts,
divisionals and reissues thereof.

 

8



--------------------------------------------------------------------------------

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement. The words “written request” when used in this Agreement shall include
email. Reference in this Agreement to any time shall be to New York City, New
York time unless otherwise expressly provided herein. The word “or” indicates an
alternative, but not a mutually exclusive alternative unless clearly indicated
as being mutually exclusive, such as when preceded in a clause by the word
“either”.

ARTICLE II

GRANTS OF RIGHTS

Section 2.1 License to Versum of Air Products Licensed IP.

(a) Air Products’ Licensed Patents. Subject to the terms and conditions of this
Agreement, acting on behalf of itself and its Affiliates, Air Products hereby
grants Versum an exclusive, irrevocable, royalty-free, fully paid-up,
sublicenseable, worldwide license in, to and under the Air Products Licensed
Patents, to make, have made, offer for sale, sell, import, export and use within
the “Versum Field of Use” set out in Schedule E.

(b) Air Products Licensed Engineering and Process Standards and Policies.
Subject to the terms and conditions of this Agreement, acting on behalf of
itself and its Affiliates, Air Products hereby grants Versum a non-exclusive,
royalty-free, fully paid-up, license to Air Products’ Engineering Standards set
out in Schedule B and Air Products’ EHS Standards set out in Schedule C, for
Versum’s internal use only, for the purpose of starting new or sustaining
continuing operations until which time Versum adopts its own standards, but in
no case for a period of time exceeding 12 months from the Effective Date of this
Agreement. As part of the process of adopting such a standard or policy, Versum
shall (i) remove, strike over, or otherwise obliterate any and all reference to
Air Products and its Affiliates and (ii) delete any material or provisions not
applicable to the Versum Assets from the applicable Air Products Licensed
Engineering and Process Standards and Policies used in creating such adopted
standard or policy and shall cease to make any use of any reference to Air
Products or its Affiliates in connection therewith. Notwithstanding anything to
the contrary herein, such license under this Section 2.1(b) shall be further
limited to only practicing such Air Products Licensed Engineering and Process
Standards and Policies at any location where Versum Assets, including future
Versum Assets, are situated and only to the extent necessary to build, maintain
and operate the Versum Assets.

 

9



--------------------------------------------------------------------------------

(c) Sublicenses. Versum may sublicense its rights under Section 2.1(a) to its
Affiliates and Third Parties (each being a “Versum Sublicensee”). With respect
to Air Products Licensed Engineering Standards and Policies, Versum may
sublicense its rights under Section 2.1(b) only to such of its Affiliates which
are operating or maintaining, or will operate or maintain in the future, Versum
Assets, in each case only in connection with the maintenance and operation of
the applicable Versum Assets.

Section 2.2 Licenses to Air Products of Versum Licensed IP.

(a) Versum Licensed Patents. Subject to the terms and conditions of this
Agreement, acting on behalf of itself and its Affiliates, Versum hereby grants
Air Products a non-exclusive, irrevocable, royalty-free, fully paid-up,
non-sublicenseable, worldwide license in, to and under the Versum Licensed
Patents set out in Schedule D to make, have made, offer for sale, sell, import,
export and use, including the right for customers to use.

(b) Versum Licensed Megasys Know-How. Subject to the terms and conditions of
this Agreement, acting on behalf of itself and its Affiliates, Versum hereby
grants Air Products an exclusive, irrevocable, royalty-free, fully paid-up,
sublicenseable, license in, to and under the Megasys know-how and process
information set out in Schedule F, to allow Air Products to perform under the
contract dated April 9, 2008, with ON SEMICONDUCTOR for their plant in Roznov
pod Radhostem, Czech Republic (the “On Semi Roznov Contract”). This license is
limited to performance under this specific contract, and shall continue for the
duration of this contract or any extensions thereof. Upon termination of this
contract, or any extensions thereof, Air Products will, within fifteen
(15) business days of any request by Verum, return to Versum or, at Air
Products’ election, destroy or delete all copies of the Licensed Megasys
Know-How that are in their possession or control, except that Air Products may
retain one copy in their Legal Department for record purposes only.

Section 2.3 By-Products, Impurities and Intermediates.

For the avoidance of doubt, subject to the terms and conditions of this
Agreement, the rights granted under Sections 2.1 and 2.2 shall include the
rights to make or have made any by-product, impurity or intermediate of any
process made in connection with exercising such rights granted herein, in each
case without limiting any of the restrictions and exclusions hereunder.

Section 2.4 Reservation of Rights.

Except as provided in the Separation Agreement or any Ancillary Agreement, each
Party reserves its and its Affiliates’ rights in and to all Intellectual
Property that is not expressly licensed or otherwise granted hereunder. Without
limiting the foregoing, this Agreement and the licenses and rights granted
herein do not, and shall not be construed to, confer any rights upon either
Party, its Affiliates, or its sublicensees by implication, estoppel, or
otherwise as to any of the other Party’s or its Affiliates’ Intellectual
Property, except as otherwise expressly set forth herein.

 

10



--------------------------------------------------------------------------------

Section 2.5 Third Party Rights.

Notwithstanding anything to the contrary herein, the licenses granted under this
Agreement, including any exclusivity thereof, are subject to any rights of or
obligations owed to any Third Parties with respect to the applicable Licensed IP
pursuant to agreements existing as of the Effective Date between the applicable
Licensor or its Affiliates and such Third Parties.

ARTICLE III

PROSECUTION AND MAINTENANCE; OWNERSHIP

Section 3.1 Responsibility and Cooperation.

(a) Subject to Section 3.2, Licensor shall be solely responsible for filing,
prosecuting, and maintaining all Patents within the Licensed IP owned by
Licensor. Licensor shall be responsible for all costs associated with filing,
prosecuting, and maintaining such Patents. Without limiting the foregoing, each
Licensor shall use commercially reasonable efforts to prosecute and maintain in
good faith all Patents licensed under this Agreement.

(b) Licensee shall reasonably cooperate with Licensor with respect to providing
such information or taking such other actions as may be necessary in order to
protect each Party’s rights in the Licensed IP in connection with requirements
or provisions of applicable Laws in local jurisdictions.

(c) The Parties agree to reasonably cooperate with each other with respect to
preparing instruments to record Licensee as the licensee of the Licensed IP in
any applicable foreign Governmental Entity or registrar where such recordation
is required, in each case as and to the extent so required under the applicable
Laws of such jurisdictions, and Licensee shall have the right to record such
instrument with the applicable Governmental Entity or registrar, in each case at
Licensee’s sole cost and expense. Notwithstanding anything to the contrary in
any such instrument, to the extent of any conflict or inconsistency between this
Agreement and such instrument, this Agreement shall control. For clarity and
without limiting the foregoing, any such instrument may or may not refer to this
Agreement or include disclaimers, limitations or exceptions with respect to the
Licensed IP or the licenses thereto and may be dated as of, before or after the
Effective Date.

Section 3.2 Failure to Prosecute or Maintain.

(a) In the event that either Party as Licensor decides to forego prosecution or
maintenance of a Patent for which it is allocated responsibility pursuant to
Section 3.1, such Licensor (the “Abandoning Party”) shall use commercially
reasonable efforts to provide written notice to Licensee at least thirty
(30) days prior to the final deadline for taking a necessary step to continue to
prosecute or maintain the applicable Patent (such notice, the “Assumption
Notice”). Upon receipt of such Assumption Notice, such Licensee will have the
option of assuming responsibility for such prosecution and maintenance at its
sole expense. If such Licensee elects to assume responsibility for prosecution
and maintenance pursuant to this Section 3.2, such Licensee shall notify the
Abandoning Party in writing of such election within thirty (30) days and the
Abandoning Party shall assign its entire right, title and interest in such
Patent to Licensee; provided that the Abandoning Party shall:

 

11



--------------------------------------------------------------------------------

(i) retain (and is hereby granted) a license with respect to the applicable
Patent consistent with Section 2.1 (if the Abandoning Party is Versum, such
Patent shall thereafter be deemed an Air Products Licensed Patent hereunder) or
Section 2.2 ( if the Abandoning Party is Air Products, such Patent shall
thereafter be deemed a Versum Licensed Patent (as applicable) hereunder), and

(ii) have no other obligation thereby to assign any related Patents or Patent
applications, including any Patents or Patent applications in such assigned
Patent’s family.

(b) For avoidance of doubt, if the applicable Licensee does not notify the
Abandoning Party of its election in writing within thirty (30) days following
the applicable Assumption Notice from the Abandoning Party, such Licensee shall
be deemed to have elected to not assume responsibility for prosecution and
maintenance pursuant to this Section 3.2 and the Licensor may abandon such
Patent or decide not to abandon such Patent.

(c) Neither Licensor shall be liable to any Licensee for any inadvertent,
unintentional or unavoidable abandonment of any Patent of such Licensor. The
assignee Party shall be responsible for preparing and filing assignment
documents required for completing formalities to assign the applicable Patent
pursuant to Section 3.2(a). In the event of an assignment of a Patent pursuant
to Section 3.2(a), the Parties agree to reasonably cooperate in executing
appropriate assignment documents provided by the assignee Party to complete such
formalities, such as powers of attorney and documents for recording assignments
for all such assigned Patents, upon request from the assignee Party. All
out-of-pocket expenses associated with preparing and recording any assignment of
a Patent under Section 3.2(a) shall be paid by the assignee Party. For the
avoidance of doubt, the assignee shall become responsible for all prosecution or
maintenance as of the date of the notice indicating its desires for the
assignment as well as for all payments due to continue or maintain the Patent,
including any expenses for legal services, fees and the like. If a Patent is
assigned under Section 3.2(a), then, unless otherwise agreed in writing, the
assignee may abandon such Patent without notice or obligation of assignment to
the other Party.

(d) Notwithstanding the foregoing, each Licensor shall be (i) free to abandon
pending patent applications and (ii) shall have no obligation to file any
national or regional application based on any international or regional patent
applications or filings (including any PCT or EPO applications) whether or not
designated under such applications or filings, without any obligation of notice
or assignment to the Licensee.

(e) For the purposes of this Section 3.2, notices concerning abandoning and
assignment of Patents shall be sent in accordance with Section 8.6 herein.

Section 3.3 Sale of Licensed Patents by Licensor. Licensor and its Affiliates
shall be free to sell, convey or transfer any Patent licensed by it hereunder so
long as the sale, conveyance or transfer is accomplished subject to any rights
hereunder of each Licensee and its Affiliates.

 

12



--------------------------------------------------------------------------------

Section 3.4 Ownership. As between the Parties, Licensee acknowledges and agrees
that (i) Versum owns the Versum Licensed Patents, and Air Products owns the Air
Products Licensed IP, (ii) except as provided in Section 3.2, neither Licensee,
nor its Affiliates or its sublicensees, will acquire any ownership rights in the
Licensed IP owned by the Licensor, and (iii) Licensee shall not, and shall cause
its Affiliates and its sublicensees to not, represent that they have an
ownership interest in any of the Licensed IP owned by the Licensor.

Section 3.5 No Additional Obligations. This Agreement shall not obligate either
Party to disclose to the other Party, or maintain, register, prosecute, pay for,
enforce, or otherwise manage any Intellectual Property except as expressly set
forth herein.

ARTICLE IV

ENFORCEMENT

Section 4.1 Notification. If Licensee becomes aware of (a) any Third Party
activities that constitute, or would reasonably be expected to constitute, an
infringement, misappropriation, or other violation of any Licensed IP licensed
to such Licensee in the field where the Licensee has an exclusive license
hereunder (“Third Party Infringement”) or (b) any written Third Party
allegations of invalidity or unenforceability of any Licensed IP licensed to
such Licensee (“Invalidity Allegations”), Licensee shall promptly notify
Licensor thereof in writing.

Section 4.2 Defense and Enforcement. Licensor shall have the sole initial right,
but not the obligation, to elect to bring an Action or enter into settlement
discussions regarding Third Party Infringements and Invalidity Allegations with
respect to any Licensed IP at Licensor’s sole expense. If Licensor does not
bring such an action or enter into settlement discussions with respect to such
Licensed IP within one-hundred eighty (180) days after receiving notice from
Licensee pursuant to Section 4.1, Licensee shall have the right to bring an
Action or enter into settlement discussions regarding such Third Party
Infringement or Invalidity Allegations at its sole expense; provided, further,
that (i) notwithstanding the above, if Licensor does not bring such an Action or
does not notify Licensee of its election to bring such an Action for a Third
Party Infringement or to defend an Invalidity Allegation with respect to such
Licensed IP by twenty (20) Business Days before the deadline for filing the
applicable filing or response, such Licensee shall have the right to bring an
Action regarding such Third Party Infringement or Invalidity Allegations at its
sole expense, and (ii) Licensor shall have no liability for failing to so notify
Licensee as provided in this Section 4.2. The Party that elects to bring an
Action or enters into settlement discussions in accordance with this Section 4.2
(the “Enforcing Party”) shall control such Action or settlement discussions (as
applicable). Notwithstanding the foregoing, if Invalidity Allegations arise in
an opposition, interference, reissue proceeding, reexamination or other
proceeding before any patent office, the Licensor of the applicable Patent shall
have the exclusive right to defend such Invalidity Allegations or enter into
settlement discussions with respect thereto.

 

 

13



--------------------------------------------------------------------------------

Section 4.3 Cooperation. If the Enforcing Party brings an Action or enters into
settlement discussions in accordance with Section 4.2, the other Party shall
provide reasonable assistance in connection therewith, at the Enforcing Party’s
request and expense. The Enforcing Party shall keep the other Party regularly
informed of the status and progress of such Action or settlement

discussions and shall reasonably consider comments of the other Party in
connection therewith. Notwithstanding anything to the contrary herein, such
other Party may, at its sole discretion and expense, join as a party to such
Action or proceeding; provided that if necessary for standing purposes, such
Party shall so join such Action or proceeding upon the Enforcing Party’s
reasonable request and at the Enforcing Party’s expense. Such other Party shall
have the right to be represented by counsel (which shall act in an advisory
capacity only, except for matters solely directed to such Party) of its own
choice in any such Action or proceeding at its own expense.

Section 4.4 Settlements. Notwithstanding anything to the contrary herein, the
Enforcing Party shall not settle any Third Party Infringement or Invalidity
Allegations without the prior written consent (not to be unreasonably withheld)
of (i) Air Products (if Versum is the Enforcing Party) or (ii) Versum (if Air
Products is the Enforcing Party), in each case if doing so would (a) adversely
affect the validity, enforceability, or scope, or admit non-infringement, of any
Licensed IP owned by the other Party as Licensor, or (b) give rise to liability
or any other obligations of the other Party, its Affiliates, or its sublicensees
for which the Party settling the matter is unwilling or unable to, and otherwise
does not, provide full indemnification.

Section 4.5 Costs, Expenses, and Damages. Any and all amounts recovered by the
Enforcing Party in any Action regarding a Third Party Infringement or Invalidity
Allegation or settlement thereof shall, unless otherwise agreed, including in an
agreement in connection with obtaining consent to settlement, be allocated first
to reimburse the Enforcing Party’s out-of-pocket costs and expenses incurred in
connection with such Action or settlement and next to reimburse Air Products’
(if Versum is the Enforcing Party) or Versum’s (if Air Products is the Enforcing
Party) out-of-pocket costs and expenses incurred in connection with such Action
or settlement. Any and all such recovered amounts remaining following such
initial allocation shall be retained by the Enforcing Party.

ARTICLE V

DISCLAIMERS; LIMITATIONS OF LIABILITY; OTHER COVENANTS

Section 5.1 Disclaimer. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO
THE CONTRARY, ALL LICENSES IN THIS AGREEMENT, INCLUDING WITH RESPECT TO ALL
PATENTS AND KNOW-HOW (INCLUDING THE AIR PRODUCTS LICENSED ENGINEERING AND
PROCESS STANDARDS AND POLICIES) ARE BEING MADE WITHOUT ANY REPRESENTATION OR
WARRANTY OF ANY NATURE (A) AS TO THEIR VALUE OR FREEDOM FROM ANY SECURITY
INTERESTS; (B) AS TO TITLE, NONINFRINGEMENT, VALIDITY, ACCURACY OF INFORMATIONAL
CONTENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE (WHETHER OR NOT A
PARTY OR ITS AFFILIATES KNOWS OR HAS REASON TO KNOW ANY SUCH PURPOSE) OR ANY
OTHER MATTER, INCLUDING ANY WARRANTY (EXPRESS OR IMPLIED, ORAL OR WRITTEN),
WHETHER

 

14



--------------------------------------------------------------------------------

ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, BY COURSE OF
DEALING OR OTHERWISE; OR (C) AS TO THE LEGAL SUFFICIENCY TO GRANT ANY RIGHTS
THEREIN AND AS TO ANY CONSENTS OR APPROVALS (INCLUDING APPROVALS FROM ANY
GOVERNMENTAL ENTITIES) REQUIRED IN CONNECTION HEREWITH OR THEREWITH, AND NEITHER
PARTY, NOR ANY OF ITS REPRESENTATIVES, MAKES OR HAS MADE ANY REPRESENTATION OR
WARRANTY, AND HEREBY EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AT LAW OR IN EQUITY, IN
CONNECTION WITH THIS AGREEMENT, INCLUDING WITH RESPECT TO THE LICENSED IP,
INCLUDING WITH RESPECT TO THE MATTERS DESCRIBED IN THE FOREGOING CLAUSES ( A
)-(C). WITHOUT LIMITING THE FOREGOING, EACH LICENSEE HEREBY ACKNOWLEDGES AND
AGREES THAT ALL LICENSES IN THIS AGREEMENT ARE BEING MADE “AS IS, WHERE IS,”
AND, INTER ALIA, SUBJECT TO ANY AGREEMENTS OF THE PARTIES EXISTING AS OF THE
EFFECTIVE DATE, AND EACH LICENSEE SHALL BEAR THE ECONOMIC AND LEGAL RISKS THAT
ANY LICENSES IN THIS AGREEMENT SHALL PROVE TO BE INSUFFICIENT OR OTHERWISE
IMPAIRED.

Section 5.2 Limitations on Liability. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, AND EXCEPT AS SET FORTH IN, AND SUBJECT TO, THE
SEPARATION AGREEMENT, AND EXCEPT TO THE EXTENT PROHIBITED BY APPLICABLE LAW, NO
PARTY SHALL BE LIABLE TO ANY OTHER PARTY OR ANY THIRD PARTY FOR ANY PUNITIVE,
SPECIAL, CONSEQUENTIAL, EXEMPLARY, INCIDENTAL OR INDIRECT DAMAGES (INCLUDING
LOST OR ANTICIPATED REVENUES OR PROFITS OR LOSS OF BUSINESS REPUTATION OR
OPPORTUNITY RELATING TO THE SAME), ARISING FROM ANY CLAIM RELATING TO THIS
AGREEMENT, INCLUDING THE BREACH OR ALLEGED BREACH OF THIS AGREEMENT, WHETHER
SUCH CLAIM IS BASED ON WARRANTY, CONTRACT, STATUTE, TORT (INCLUDING NEGLIGENCE
OR STRICT LIABILITY) OR OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH
PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF SAME, AND WHETHER OR NOT
ARISING FROM THE OTHER PARTY’S SOLE, JOINT, OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, CRIMINAL LIABILITY, OR OTHER FAULT.

Section 5.3 Compliance. All activities of Air Products and Versum and their
respective Affiliates pursuant to this Agreement shall comply with all
applicable Laws, including the export control Laws of the United States.

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Disclosure and Use Restrictions. It is acknowledged that, due to the
fact that prior to the Separation Agreement the Parties hereto operated as a
single company, each Party may possess Confidential Technical Information of the
other Party, and also that in carrying out the objectives of this Agreement, as
well as the Separation Agreement, each Party

 

15



--------------------------------------------------------------------------------

may disclose Confidential Technical Information to the other Party. Except as
expressly provided herein, each Recipient agrees that it shall, and shall cause
its Affiliates and its sublicensees to keep confidential and shall not publish
or otherwise disclose any Confidential Technical Information of the other Party.
A Recipient may use Confidential Technical Information of the Disclosing Party
only for the express purpose for which the information was disclosed or to the
extent within its licensed or retained rights thereto under this Agreement. The
restrictions in the two immediately preceding sentences shall not apply to
disclosure of Confidential Technical Information as to which a Party is a
Recipient:

(a) to the Recipient’s Affiliates or its or their respective directors,
officers, employees, agents, contractors and advisors (“Representatives”) to the
extent reasonably necessary for the Recipient to perform its obligations or
exercise its rights under this Agreement; provided that such Representatives
have undertaken an obligation of secrecy through an agreement with Recipient or
its Affiliate or through professional ethical obligations arising out of a
professional relationship with Recipient or its Affiliate;

(b) pursuant to an order of a court or other Governmental Entity or as required
by applicable Law (including if required by applicable Law in connection with a
Recipient’s good-faith pursuit of a bona fide business interest); provided that
the Recipient provides the Disclosing Party to the extent practicable with
reasonable advance written notice thereof and uses diligent and commercially
reasonable efforts and reasonably cooperates with the Disclosing Party to obtain
confidential treatment and, if available, an appropriate protective order
therefor, if applicable, and only furnishes that Confidential Technical
Information that it is advised by counsel that it is legally required to
furnish; and

(c) to Recipient’s licensees or sublicensees to the extent reasonably necessary
to enable such Persons to exercise any license or sublicense rights (as
applicable) that they have been granted to or retained under the Licensed IP;
provided that they are subject to obligations of confidentiality and non-use at
least equivalent in scope to those set forth in this Article VI.

Section 6.2 Notification by the Receiving Party. The Recipient shall promptly
notify the Disclosing Party of any unauthorized possession, use or knowledge, or
attempt thereof, of Confidential Technical Information of the Disclosing Party
by any Person which may become known to the Recipient.

Section 6.3 Air Products Licensed Engineering and Process Standards and
Policies. Notwithstanding any other provision of this Agreement, the Air
Products Licensed Engineering and Process Standards and Policies licensed
hereunder shall (a) not be disclosed or provided by Versum to any Person or
Affiliate other than those Persons or Affiliates (and in the case of those
Standards labelled “internal use only” in the Schedules, only to Affiliates)
that have a reasonable need to access such information for purposes of
conducting the Versum Business (subject to the terms hereof) and are under an
obligation to maintain the confidentiality thereof, (b) not include any other
Know-How (including any standards, tools, and documents) referenced but not
specifically and fully disclosed, explicated, and set forth therein, (c) be
implemented and used by Versum and its Affiliates subject to their own training
with respect thereto (and Air Products shall have no obligation with respect to
any such training), and (d) be destroyed by Versum, or any of its Affiliates, in
relevant part, upon Versum or any of its Affiliates determining that the same
has become obsolete or superseded by any other standard, protocol, policy, or
process (or following a Change of Control as provided in Section 7.2). The
Parties acknowledge that from time to time applicable Law may conflict with and
supersede aspects of Air Products Licensed Engineering and Process Standards and
Policies.

 

16



--------------------------------------------------------------------------------

Section 6.4 Transfer of Know-How. For the avoidance of doubt, unless
specifically stated otherwise, nothing under this Agreement shall obligate
Licensor to provide or otherwise make available to Licensee any copies or
embodiments of any Know-How or make or provide or otherwise make available to
Licensee any updates to any Know-How (even if Licensor or its Affiliates updates
same for their own use).

Section 6.5 Survival. The confidentiality and nondisclosure obligations of this
Article VI shall survive the expiration or termination of this Agreement for a
period of 20 years from the Effective Date.

ARTICLE VII

TERM

Section 7.1 Term. Except as provided in Section 7.2, the terms of the licenses
and other grants of rights under this Agreement shall as applicable, survive any
expiration or earlier termination of this Agreement, and shall extend for the
following durations: (a) with respect to each patent that is included in
Licensed IP, until expiration of the last Valid Claim included in such patent;
(b) with respect to Air Products Licensed Engineering Standards and Policies,
for the adoption period set out in Section 2.1(b); and (c) with respect to the
Versum Licensed Megasys Know How, until the expiration of the On Semi Roznov
Contract as set out in Section 2.2(b). Except as otherwise expressly set forth
in Section 7.2, or elsewhere in this Agreement, or unless one Party is in
material breach of any of the terms and conditions herein and such breach is not
cured within ninety (90) days of receiving Notice, this Agreement may not be
terminated unless agreed to in writing by the Parties.

Section 7.2 Termination of Licenses to the Air Products Licensed Engineering
Process Standards and Policies for Change of Control.

(a) In the event of a Change of Control of Versum or any of its Affiliates, the
licenses granted to Versum with respect to the Air Products Licensed Engineering
and Process Standards and Policies shall immediately and automatically
terminate; provided that Versum shall, for a period not to exceed 30 days from
the Change of Control and subject to and only to the extent permitted under
Section 2.1(b), be permitted to continue to use such Air Products Licensed
Engineering and Process Standards and Policies at locations where they are
currently being used to the extent necessary to operate and maintain the
applicable Versum Assets (subject to the terms hereof) and transition to
alternative engineering process standards and policies.

 

 

17



--------------------------------------------------------------------------------

(b) Upon termination (pursuant to Section 7.2(a)) of the license granted in
Section 2.1(b), Versum shall, and shall ensure that the Versum Sublicensees,
within fifteen (15) Business Days of any request by Air Products following
expiration of the transition period set forth in Section 7.2(a), use their best
efforts to return to Air Products or, at Versum’s election, destroy all Air
Products Licensed Engineering and Process Standards and Policies that are in
their possession or control, and Versum shall provide to Air Products a
certification from a duly authorized officer of Versum certifying that Versum
has, to the extent possible, destroyed all such Air Products Licensed
Engineering and Process Standards and Policies, including all copies,
adaptations, translations and derivative works thereof.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendment. This Agreement may not be modified or amended except by
an agreement in writing signed by the Parties.

Section 8.2 Waiver. Any consent required or permitted to be given by any Party
to the other Party under this Agreement shall be in writing and signed by the
Party giving such consent and shall be effective only against such Party. No
failure or delay on the part of any Party in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, or agreement herein, nor shall any
single or partial exercise of such right preclude other or further exercise
thereof or any other right.

Section 8.3 Complete Agreement. This Agreement, including the Schedules hereto,
shall constitute the entire agreement between the Parties with respect to the
subject matter hereof and shall supersede all previous negotiations,
commitments, course of dealings and writings with respect to such subject
matter.

Section 8.4 Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any Party without the prior written consent of
the other Party (not to be unreasonably withheld or delayed), and any attempt to
assign any rights or obligations arising under this Agreement without such
consent shall be void. Notwithstanding the foregoing, this Agreement shall be
assignable, in whole or in part, to (i) an Affiliate or (ii) a bona fide Third
Party in connection with a merger, reorganization, consolidation or the sale or
other transfer of all or a portion of the business or assets of a Party or its
Affiliates to which this Agreement relates, so long as the resulting, surviving
or transferee entity assumes all of the applicable obligations of the relevant
Party by operation of law or pursuant to a written agreement (provided that for
clarity, Versum shall not assign any of its rights hereunder with respect to the
Air Products Licensed Engineering and Process Standards and Policies without Air
Products’ prior written consent, except, subject to Section 7.2, in the case of
a Change of Control). No assignment permitted by this Section 8.4 shall release
the assigning Party from liability for the full performance of its obligations
under this Agreement prior to such assignment (or, with respect to any
assignments of this Agreement in part, following such assignment with respect to
such parts of this Agreement not so assigned). At the written request of a
Party, the other Party shall promptly notify the requesting Party in writing of
all Persons to which this Agreement or any part hereof has been assigned (and
provide any other information reasonably requested in connection therewith).

 

 

18



--------------------------------------------------------------------------------

Section 8.5 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The Parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.6 Notices. Without limiting Section 8.7, all notices, requests,
claims, demands, and other communications hereunder shall be in English, shall
be in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery of an original via overnight courier
service or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 8.6):

If to Versum, to:

7201 Hamilton Boulevard

Allentown, Pennsylvania 18195-1501

Attn: General Counsel

Facsimile: (610) 481-8223

And provide an additional copy to:

7201 Hamilton Boulevard

Allentown, Pennsylvania 18195-1501

Attn: Corporate Secretary

Facsimile: (610) 481-8223

If to Air Products, to:

7201 Hamilton Boulevard

Allentown, Pennsylvania 18195-1501

Attn: General Counsel

Facsimile: (610) 481-7009

And provide an additional copy to:

7201 Hamilton Boulevard

Allentown, Pennsylvania 18195-1501

Attn: Corporate Secretary

Facsimile: (610) 481-7009

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

 

19



--------------------------------------------------------------------------------

Section 8.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof;
provided that all questions concerning the construction or effect of patent
applications and patents, and the provisions of this Agreement concerning Patent
Challenges, shall be decided in accordance with the laws of the country in which
the particular patent application or patent concerned has been filed or granted,
as the case may be.

Section 8.8 Dispute Resolution. Any Disputes (as defined in the Separation
Agreement) arising under this Agreement shall be handled in accordance with the
terms set out in Article VIII of the Separation Agreement.

Section 8.9 Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by a Licensor are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code regardless of the form or type of intellectual property
under or to which such rights and licenses are granted and regardless of whether
the intellectual property is registered in or otherwise recognized by or
applicable to the United States of America or any other country or jurisdiction.
The Parties agree that the Parties, as licensees of such rights under this
Agreement, will retain and may fully exercise all of their rights and elections
under the United States Bankruptcy Code. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a Party under
the United States Bankruptcy Code, the Party hereto that is not a Party to such
proceeding will be entitled to a complete duplicate of (or complete access to,
as appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, will be promptly delivered to it (a) upon any such commencement of a
bankruptcy proceeding upon the non-subject Party’s written request therefore,
unless the Party subject to such proceeding continues to perform all of its
obligations under this Agreement or (b) if not delivered under clause (a) above,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefore by the non-subject Party.

Section 8.10 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 8.11 Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to each of the Parties. Facsimile transmission
(including the e-mail delivery of documents in Adobe PDF format) of any signed
original counterpart and/or retransmission of any signed facsimile transmission
shall be deemed the same as the delivery of an original.

Section 8.12 Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, and except as otherwise expressly set forth herein,
all costs and expenses (including legal fees, accounting fees, investment
banking fees, and filing fees) incurred in connection with the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.

 

20



--------------------------------------------------------------------------------

Section 8.13 Parties in Interest. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than Air Products and
Versum including their respective Subsidiaries, successors and permitted
transferees and assigns, any rights or remedies under or by reason of this
Agreement.

Section 8.14 Construction. The Parties acknowledge that each Party and its
counsel have reviewed and revised this Agreement and that any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this Agreement.

Section 8.15 Relationship of the Parties. Nothing contained herein shall be
deemed to create a partnership, joint venture, or similar relationship between
the Parties. Neither Party is the agent, employee, joint venture, partner,
franchisee, or representative of the other Party. Each Party specifically
acknowledges that it does not have the authority to, and shall not, incur any
obligations or responsibilities on behalf of the other Party. Notwithstanding
anything to the contrary in this Agreement, each Party (and its officers,
directors, agents, employees, and members) shall not hold themselves out as
employees, agents, representatives, or franchisees of the other Party or enter
into any agreements on such Party’s behalf.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

/s/ M. Scott Crocco

  Name: M. Scott Crocco   Title: Senior Vice President and Chief Financial
          Officer VERSUM MATERIALS U.S., LLC. By:  

/s/ Guillermo Novo

  Name: Guillermo Novo   Title: President and Chief Executive Officer

[Signature Page to Intellectual Property Cross-License]